


EXHIBIT 10.16.1

EMPLOYMENT AGREEMENT

        THIS EMPLOYMENT AGREEMENT is entered into effective as of July 1, 2004,
by and between Univision Communications Inc., a Delaware corporation
("Company"), and Robert V. Cahill ("Employee").

RECITALS

        WHEREAS, Company desires to employ Employee and Employee desires to
accept such employment on the terms and conditions set forth herein;

        NOW, THEREFORE, in consideration of the mutual covenants contained
herein, Employee and Company agree as follows:

        1.    Definitions/Interpretation.    The terms and conditions of
Sections 1-9 (the "Express Terms and Conditions"), together with the "Standard
Terms and Conditions" attached hereto and incorporated herein by reference, are
collectively referred to as the "Agreement". All capitalized terms in the
Agreement shall have the meaning set forth in the Express Terms and Conditions,
except as otherwise specifically defined in the Standard Terms and Conditions.
In the event of a conflict, the Express Terms and Conditions shall prevail over
the Standard Terms and Conditions. All references to "Section" are Sections of
the Standard Terms and Conditions unless expressly stated otherwise.

        2.    Employment/Term.    On the terms and subject to the conditions set
forth in this Agreement, Company hereby employs Employee and Employee hereby
accepts such employment for the period commencing on July 1, 2004, and ending on
December 31, 2006 (the "Term").

        3.    Base Salary.    Company will pay to Employee a base salary (the
"Base Salary") at the annualized rate of Six Hundred Fifty Thousand Dollars
($650,000) during the period from July 1, 2004 through December 31, 2006. Such
Base Salary will be earned weekly, in arrears, and be payable no less frequently
than monthly, in accordance with Company's customary practices.

        4.    Duties.    Employee will perform the duties and responsibilities
and render services in the capacity of Vice Chairman and Secretary for the
Company, or in any other capacity as Company may from time to time prescribe.
Employee will observe and comply with all rules, regulations, policies, orders
and directions, whether oral or written, as Company may prescribe from time to
time ("Company's Policies").

        5.    Bonuses.    Company may or may not, in its sole and absolute
discretion, award Employee a bonus.

        6.    Benefits.    Company will provide to Employee all insurance and
other benefits that Company provides to employees of Company generally (the
"Benefits"); subject, however, to Employee's eligibility to participate in such
Benefits under Company's Policies.

        7.    Business Expenses.    Company will reimburse Employee for all
reasonable and necessary business expenditures made by Employee in accordance
with Company's Policies.

        8.    Car Allowance.    Company shall provide Employee a car allowance
of Six Hundred Dollars ($600) per month during the Term, less required
withholdings and applicable deductions.

        9.    Place of Employment.    Employee's principal place of employment
will be Los Angeles, California, or at such other place as may be mutually
determined by Company and Employee. Notwithstanding the foregoing, Employee will
engage in temporary travel as Company may reasonably request or as may be
required to carry out Employee's duties and responsibilities hereunder.

1

--------------------------------------------------------------------------------




        IN WITNESS WHEREOF, the parties have executed this Agreement as of the
date first above written.

    UNIVISION COMMUNICATIONS INC.

 
 
By:
 
/s/  JEFFREY T. HINSON      

--------------------------------------------------------------------------------

Jeffrey T. Hinson
Chief Financial Officer /s/  ROBERT V. CAHILL      

--------------------------------------------------------------------------------

Robert V. Cahill        

2

--------------------------------------------------------------------------------



STANDARD TERMS AND CONDITIONS

        1.    Exclusivity of Services.    

        (a)    Full Time.    Employee will render services solely and
exclusively for Company and devote Employee's full business time, energy and
ability to Company and faithfully and diligently promote the business affairs
and interests of Company.

        (b)    Prohibited Activities.    Without the prior express written
consent of Company, which consent may be withheld or rescinded at any time in
the sole discretion of Company, Employee will not, directly or indirectly,
either individually or as an employee, agent, partner, joint venturer
shareholder, consultant, officer, director or in any other capacity: (i) render
services to any other person or entity, except to a charitable organization for
no consideration and then only to the extent it does not interfere with the
business interests of Company and the performance by Employee of Employee's
obligations under this Agreement; or (ii) participate, engage in or have any
financial or other interest in any business which is competitive in any manner
whatsoever with any business in which Company or any of its affiliates is now or
may hereafter become engaged. The foregoing prohibition does not include
ownership by Employee of less than five percent (5%) of the outstanding shares
of any publicly-traded entity, provided that Employee does not otherwise
participate in such entity as a director, officer, employee or in any other
capacity.

        (c)    No Commitments.    Employee represents and warrants to Company
that Employee has no outstanding commitments inconsistent with any of the terms
of this Agreement or the services to be rendered by Employee hereunder.

        2.    Termination.    

        (a)    Events.    This Agreement and Employee's employment by Company
will terminate on the earlier of (i) the expiration of the Term, or (ii) the
first to occur of any of the following:

        (1)    Disability.    

        (i)    Failure to Render Service.    In the event Employee fails for a
period of one hundred twenty (120) business days, either consecutively or in the
aggregate during any twelve- (12-) month period, as a result of illness,
incapacity, Disability, injury, or by reason of any statute, law, ordinance,
regulation, order, judgment or decree, to render the services contemplated by
this Agreement, Company, by written notice to Employee, may terminate Employee's
employment.

        (ii)    Disability Defined.    "Disability" shall for purposes of this
Agreement mean a physical or mental condition which substantially limits a major
life activity and which renders Employee unable to perform the essential
functions of Employee's position, even with such reasonable accommodation by
Company that does not impose an undue hardship on Company. Company reserves the
right, in good faith, to make the determination of Disability under this
Agreement based on information supplied by Employee's medical personnel, as well
as information from medical personnel selected by Company or its insurers.

        (2)    Death.    Employee's employment shall automatically terminate
upon the death of Employee.

        (3)    For Cause.    Company may terminate Employee's employment at any
time, without notice except as provided below, for Cause. For purposes of this
Agreement the term "Cause" includes, but is not limited to: habitual neglect of
the duties which Employee is required to perform; willful misconduct; gross
negligence; theft, fraud or other illegal conduct; refusal or unwillingness to
perform duties; failure of Employee to perform all duties and obligations of

3

--------------------------------------------------------------------------------






Employee in a manner which is satisfactory to Company; sexual or other unlawful
harassment; conduct which reflects adversely upon the Company, any affiliate of
Company, or any officer, director or Board of any of them, including, without
limitation, making disparaging remarks; arrest for or conviction of a crime
involving moral turpitude; insubordination; any willful act that is likely to or
does in fact have the effect of injuring the reputation, business or a business
relationship of the Company, any affiliate of Company, or any officer, director
or Board of any of them; violation of any fiduciary duty; violation of any duty
of loyalty; or breach of any term of this Agreement, which breach is not cured
within five (5) business days after written notice thereof to Employee.
Termination of Employee's employment under this Section 2(a)(3) will not limit
Company's rights and remedies against Employee under this Agreement, at law or
in equity.

        (4)    Without Cause.    Company, in its absolute discretion, may
terminate Employee's employment at any time without Cause and with or without
notice.

        (b)    Effect.    Effective as of the date of the termination of
Employee's employment pursuant to this Section 2, Employee's right to receive
Base Salary, Benefits, expense reimbursement and other amounts (such as bonuses)
will cease, provided that Company will pay to Employee such amounts, if any,
which Employee has earned but are unpaid. Notwithstanding the foregoing, and
subject to Employee's compliance with the conditions of Section 2(c) and 4 and
execution of full release and settlement of all claims in connection with
Employee's employment, in the event Employee's employment is terminated pursuant
to Section 2(a)(4) Company will pay Employee Base Salary for the unexpired Term
remaining after the date of such termination. Such payments will be in lieu of
all other rights of Employee under this Agreement, at law or in equity, except
as provided in the first sentence of this Section 2(b).

        (c)    Post Termination Conditions.    Upon termination of Employee's
employment, Employee will cooperate with and provide reasonable assistance
Company regarding any litigation, contract negotiation or other matter in which
the benefit of Employee's knowledge or expertise may be requested by Company,
including, without limitation, assisting Company, at Company's request, in the
preparation of litigation (including testifying).

        3.    Renewal.    

        (a)    Notice.    Unless this Agreement has been terminated pursuant to
Section 2, no later than ninety (90) days prior to the expiration of the Term
Company will give Employee written notice advising Employee whether or not
Company will seek to negotiate an extension of the Term ("Extension Notice").

        (b)    Effect.    If Company gives Employee an Extension Notice,
informing Employee that Company will not seek to renew or extend the term of the
Agreement or if Company fails to give an Extension Notice then, upon expiration
of the Term (unless Employee is sooner terminated in accordance with the
provisions of Section 2), Employee's employment will terminate and Employee's
right to receive Base Salary, Benefits, expense reimbursement and other amounts
will cease. Upon such expiration of the Term, (i) Company will pay to Employee
all Base Salary, Benefits, expense reimbursement and other amounts, if any,
earned by Employee but unpaid as of the date of such expiration and (ii) Company
will continue to pay Employee's then-current Base Salary at an annualized rate
(A) for a period of ninety (90) days if no Extension Notice was given to
Employee, or (B) if the Extension Notice is given by Company less than ninety
(90) days prior to the expiration of the Term, for a period of ninety (90) days
minus the number of days from the date the Extension Notice was given to
Employee until the expiration date of the Term. In any event, Company's election
not to renew or extend Employee's employment will not relieve Employee of any
continuing obligations under the Agreement.

4

--------------------------------------------------------------------------------






        If Company gives Employee an Extension Notice informing Employee that
Company will seek to renew or extend the Term and if Company and Employee fail
to agree on the terms and conditions of an extended term prior to the expiration
of the Term then, upon the expiration of the Term, (unless Employee is sooner
terminated in accordance with the provisions of Section 2), Employee's
employment will terminate and Employee's right to receive Base Salary, Benefits,
expense reimbursement and other amounts will cease. Upon such expiration of the
Term (i) Company will pay to Employee all Base Salary, Benefits, expense
reimbursement and other amounts, if any, earned by Employee but unpaid as of the
date of such expiration and (ii) if the Extension Notice is given less than
ninety (90) days prior to the expiration of the Term, Company will continue to
pay Employee's then-current Base Salary at an annualized rate for a period of
ninety (90) days minus the number of days from the date the Extension Notice was
given to Employee until the expiration date of the Term.

        (c)    Company's Discretion.    The election to seek an extension of the
Term will be at the sole and absolute discretion of Company. No renewal or
extension of this Agreement will result in any subsequent renewal or extension
of this Agreement unless such subsequent renewal or extension is by written
agreement between Company and Employee.

        (d)    Exclusivity.    During the Term and, if Company has given
Employee an Extension Notice prior to the expiration of the Term, for a period
of ninety (90) days thereafter, Employee shall not directly or indirectly enter
into any discussions or negotiations with anyone other than Company for the
performance of services by Employee after the expiration of the Term. Employee
will negotiate in good faith exclusively with Company if Company elects to seek
an extension or renewal of Employee's Employment Agreement prior to the
expiration of the Term.

        4.    Confidentiality/Trade Secrets/Unfair Competition; Competitive
Activities; Proprietary Rights.    

        (a)    Confidentiality/Trade Secrets/Unfair Competition.    

        (1)    Defined.    In the performance of Employee's duties, Employee may
have access to, receive and be entrusted with trade secrets and other
confidential information regarding marketing, sales, financial, management,
administrative, production and distribution information, customer lists, plans,
processes and specifications presently owned, or at any time in the future
developed by Company or its affiliates or its or their agents or consultants,
actually or potentially used in the operation of Company's business, or obtained
form third parties under an agreement of confidentiality, and that is not
otherwise part of the public domain (collectively the "Confidential Material").

        (2)    Prohibitions.    Employee acknowledges and agrees that all
Confidential Material is considered secret and is made available to Employee in
strictest confidence. Except in the performance of Employee's duties or as may
be required by applicable law, Employee shall not, directly or indirectly for
any reason whatsoever, disclose, duplicate or use any such Confidential
Material, unless such Confidential Material ceases (through no fault of
Employee) to be confidential because it has become part of the public domain.
All records, files, drawings, documents, equipment and other tangible items, and
all copies thereof, wherever located, relating in any way to the Confidential
Material or otherwise to Company's business, which Employee prepares, uses or
encounters, shall be and remain Company's sole and exclusive property and shall
be included in the Confidential Material.

        (3)    Delivery.    Upon termination of this Agreement by any means, or
whenever requested by Company, Employee shall promptly deliver to Company any
and all of the Confidential Material, and all copies thereof, not previously
delivered to Company, that may be or at any previous time has been in Employee's
possession or under Employee's control. Employee hereby acknowledges that the
sale or unauthorized use, duplication or disclosure of

5

--------------------------------------------------------------------------------






any Confidential Material by any means whatsoever and any time before, during or
after employment with Company shall constitute a material breach of this
Agreement and unfair competition; and Employee agrees not to engage in unfair
competition either during the time employed by Company or at any time thereafter
in perpetuity.

        (b)    Competitive Activities.    

        (1)    Solicitation.    Employee covenants and agrees that during the
Term and for a period of six (6) months after the termination of Employee's
employment under this Agreement, Employee shall not directly or indirectly
influence or attempt to influence or solicit present or future customers,
employees, performers or independent contractors of Company or any of its
affiliates to restrict, reduce, sever or otherwise alter their relationship with
Company or such affiliates.

        (2)    Cooling-Off.    Employee further covenants and agrees that if
Employee's employment is terminated prior to the expiration of the Term pursuant
to Section 2(a)(4) (without Cause) or any breach or other early termination of
the Agreement by Employee, during the remainder of the unexpired Term (the
"Cooling-Off Period"), Employee will not directly or indirectly engage in the
"Business" (as defined at the end of this Section 4(b)(2)) in the United States
and Puerto Rico and any other country in which the Company or any of its
affiliates engages in such Business (whether alone, as a partner, joint
venturer, officer, director, employee, consultant or investor of any other
entity), including but not limited to any activity that is competitive with or
adverse to such business that involves (x) representing, as talent agent or
otherwise, any performer or celebrity, (y) the production of advertising, news
or programming of any kind or the distribution or transmission of any such
advertising, news or programming wherever produced, or (z) the advertising,
marketing, telemarketing or sale of any product, institution or service.
Employee also covenants and agrees that during the Cooling-Off Period Employee
will not (other than in the performance of Employee's duties under this
Agreement) join or participate with any person who is, or hereafter at any time
is engaged by Company or any of its affiliates as an officer, performer or
independent contractor in the conduct of any business, corporation, partnership,
firm or enterprise competing with the business of the Company or any of its
affiliates. For purposes of this subsection, "Business" means any and all forms
of media, communication and entertainment, including, without limitation,
television, radio, the internet (including e-services and e-commerce), music,
movies, theater, print and visual/audio entertainment via all methods of
delivery whether now known or hereafter developed or conceived.

        (c)    Proprietary Rights.    

        (1)    Works Made For Hire.    Employee acknowledges and agrees that
Employee is Company's employee "for hire." In this regard, Company, and not
Employee, is the sole and exclusive owner of the rights to the fruit, proceeds
and work product of Employee, including, but not limited to, scripts, artwork,
software programs, lay-outs, story boards, slogans, designs, flow-charts, etc.,
created, written, developed, furnished, produced, disclosed or acquired by
Employee, alone or in collaboration with others, during Employee's employment by
Company or within the one (1) year period thereafter (qualified by the last
sentence of subparagraph (2) below) (collectively the "Work Product"). The Work
Product constitutes "work made for hire" as such term is defined in Section 101
of the U.S. Copyright Act of 1976 (17 U.S.C. §101), as amended, such that all
copyrights in such work product, in any and all media and through all forms of
communication or transmission, whether presently known or hereafter developed,
are the exclusive property of Company. If, for any reason, the Work Product does
not qualify as "work made for hire," Employee is deemed to have hereby
irrevocably sold, assigned and transferred to Company all such copyrights.

6

--------------------------------------------------------------------------------



        (2)    Deemed Creations.    Any patent, trademark, copyright or other
property relating to Company's actual or contemplated business or activities,
that is discovered, created, etc. by Employee, alone or in collaboration with
others, within one (1) year after the termination of Employee's employment by
Company for any reason, shall be deemed to be within the provisions of this
Section 4(c), unless Employee can prove that the same was conceived and made
after such termination.

        5.    Conflicts of Interest.    Employee represents and warrants that
Employee is familiar with the provisions of Sections 317 and 507 of the
Communications Act of 1934, as amended, recognizes Employee's responsibilities
and personal liabilities thereunder, and will fully comply with those provisions
during the Term. Specifically, Employee will not, without the prior knowledge
and written consent of Company in each instance: (a) engage in any business or
economic activity that would create a conflict of interest in the selection of
broadcast matter; (b) accept any favors, loans, entertainment or anything of
value from persons seeking the airing of any matter in return therefor; or
(c) promote over the air any activity or matter in which Employee or any
affiliate of Employee has a direct or indirect financial interest. Employee will
provide Company with such information and execute such certifications as Company
may from time to time reasonably require to enable Company to discharge its
obligations under the above-referenced statutory provisions.

        6.    Miscellaneous.    

        (a)    Succession.    This Agreement shall inure to the benefit of and
shall be binding upon Company, its successors and assigns. The obligations and
duties of Employee hereunder are personal and not assignable. Company will have
the right to assign its rights and obligations to any successor or affiliate of
Company.

        (b)    Notices.    Any notice provided for in this Agreement shall be in
writing and sent:

    If to Company to:
 
 
 
 
C. Douglas Kranwinkle, General Counsel
Univision Communications Inc.
1999 Avenue of the Stars, Suite 3050
Los Angeles, California 90067
Fax: (310) 556 1526
 
 
With copies to:
 
 
 
 
Phyllis Verdugo, Deputy General Counsel
Univision Communications Inc.
5999 Center Drive
Los Angeles, California 90045 0073
Fax: (310) 348 3679

or at such other address as Company may from time to time in writing designate;
and, if to Employee, at such address as Employee may from time to time in
writing designate (or Employee's business address of record in the absence of
such designation). All notices will be deemed to have been given immediately if
communicated by telecopy or facsimile transmission, and two (2) business days
after they have been deposited, in the United States mail, certified, return
receipt requested, postage paid and properly addressed to the designated address
of the party to receive the notice (or on the date the return receipt is signed,
if later than two (2) business days).

        (c)    Entire Agreement.    This instrument constitutes and contains the
entire agreement and final understanding concerning Employee's employment and
the other subject matters addressed

7

--------------------------------------------------------------------------------






herein between the parties. It is intended by the parties as a complete and
exclusive statement of the terms of their agreement, and supersedes and replaces
all prior negotiations and all agreements, proposed or otherwise, whether
written or oral, concerning the subject matters hereof. Any representation,
warranty, covenant or agreement not specifically included in this Agreement will
not be binding upon or enforceable against either party. This is a
fully-integrated agreement. No amendment or modification of the terms of this
Agreement will be valid unless made in writing and signed by Employee and
Company.

        (d)    Waiver.    No failure on the part of any party to exercise or
delay in exercising any right hereunder will be deemed a waiver thereof or of
any other right, nor will any single or partial exercise preclude any further or
other exercise of such or any other right.

        (e)    Choice of Law.    This Agreement shall be governed by and
construed in accordance with the internal laws of the State of California
applicable to contracts made and to be performed in such State and without
regard to conflicts of law doctrines, except to the extent that federal law
preempts certain matters.

        (f)    Severability.    If this Agreement for any reason is or becomes
unenforceable in any material respect by any party, it shall thereupon terminate
and become unenforceable by the other party as well. In all other respects, if
any provision of this Agreement is held invalid or unenforceable, the remainder
of shall nevertheless remain in full force and effect, and if any provision is
held invalid or unenforceable with respect to particular circumstances, it shall
nevertheless remain in full force and effect in all other circumstances, to the
fullest extent permitted by law. In the event that any portion of the second
paragraph of Section 1 or any portion of Section 4 of these Standard Terms and
Conditions is more restrictive than permitted by applicable law, such provisions
shall be deemed and construed as limited to the extent, but only to the minimum
extent, necessary to permit their enforcement under such law. In particular, the
parties acknowledge that the duration and geographic scope of such provisions
may be so limited to permit the greatest possible enforcement thereof.

        (g)    Withholding.    All compensation payable hereunder shall be
subject to applicable taxes, withholding, premium charges, co-payment of
benefits, self-insured retentions and other normal deductions.

        (h)    Remedies.    Each of the parties to this Agreement will be
entitled to enforce its rights under this Agreement to recover damages by reason
of any breach of any provision of this Agreement and to exercise all other
rights at law or in equity existing in its favor. The parties hereto agree and
acknowledge that money damages may not be an adequate remedy for certain
breaches of the provisions of this Agreement and that any party may in its sole
discretion apply to any court of law or equity of competent jurisdiction for
injunctive relief in order to enforce or prevent any violations of the
provisions of this Agreement. Such injunctive relief shall be available without
the posting of any bond or other security. In this connection, the parties agree
that the services to be rendered by Employee under this Agreement are of a
special, unique and extraordinary nature, which gives them a peculiar value and
that a breach by Employee will cause Company great and irreparable injury and
harm.

        (i)    Survival.    The provisions of Sections 2(b)(c), 3(d),
4(a)(b)(c), and 6(d)(e)(f)(h)(i) will survive the expiration or earlier
termination of this Agreement.

8

--------------------------------------------------------------------------------


